Citation Nr: 0619081	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for PTSD.

In his substantive appeal, the veteran requested a video 
hearing before the Board.  His request was withdrawn by his 
representative in a statement dated March 2005.

In a statement received March 2003, the veteran raised new 
claims for a total disability rating based on individual 
unemployability (TDIU) and a nonservice-connected pension.  
There is no indication in the claims folder that these issues 
were adjudicated or that the veteran withdrew his claims.  
The Board therefore refers these matters to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a rating decision issued April 2002, the RO denied the 
veteran's claim for service connection for PTSD.

2.  Evidence regarding the veteran's alleged PTSD submitted 
subsequent to the April 2002 decision is not cumulative and 
redundant, and relates to an unestablished fact necessary to 
substantiate his claim for service connection for PTSD. 

3.  Based upon the competent medical evidence of record, the 
veteran does not have a diagnosis of PTSD. 




CONCLUSIONS OF LAW

1.  The RO's April 2002 rating decision is final as to the 
claim for service connection for PTSD.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  PTSD was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the decision below, the Board has reopened the 
veteran's claim for service connection for PTSD based upon 
the submission of new and material evidence.  Accordingly, 
regardless of whether VA fulfilled its duties to notify and 
assist in relation to this issue, no harm or prejudice to the 
veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With regard to the underlying claim for service connection 
for PTSD, the Board finds the veteran received appropriate 
notice and assistance.  Notice must meet both timeliness and 
content requirements.  It must be given to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
that VA will seek to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate service 
connection for PTSD in two letters, dated August 2002 and 
March 2003, prior to the initial decision on the claim to 
reopen in June 2003.  Therefore, the timeliness requirement 
of the notice as set forth in Pelegrini has been met in this 
case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The two letters fulfilled the first content requirement by 
informing the veteran that, to establish service connection 
for a disability, the evidence must show three things:  (1) 
an injury in military service or a disease that began in or 
was made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letters further provided that service connection for PTSD 
specifically requires evidence of in-service stressors.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran, in the two letters, that he should 
submit the following: medical evidence showing a diagnosis of 
PTSD and an etiological relationship between the disorder and 
an in-service stressor; treatment records regarding PTSD; lay 
statements regarding observable symptomatology; and a 
detailed statement regarding his alleged stressful events 
(explicit guidelines were provided in the March 2003 letter).  
The RO also notified him that he must give VA enough 
information about records so that VA can request them from 
the agency or person who has them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the veteran told VA about; and that 
it would provide him with a medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  The RO also informed the veteran that 
it would help him obtain private treatment records if he 
filled out certain Release of Information forms that would 
authorize the RO to assist him in this regard.
 
The fourth content requirement has also been met.  Although 
the notice letters that were provided to the veteran did not 
specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The RO told him, "It's still your responsibility to support 
your claim with appropriate evidence."  In addition, the RO 
informed the veteran in the statement of the case (SOC), 
which readjudicated his claim for service connection on the 
merits, of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran has been satisfied in 
this case.  Service medical and personnel records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  VA is not on notice of any evidence needed to 
decide the claim which has not been obtained.  As noted in 
the introduction to this decision, the veteran was afforded 
the opportunity to appear at a video hearing before the 
Board, but his request for a hearing was withdrawn in March 
2005.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 

Background

The veteran's service personnel records indicate he served in 
Vietnam from January 1968 to January 1969 as a Tank Farm 
Attendant with the 514th Quartermaster Company.  For his 
service, the veteran was awarded the Vietnam Service Medal, 
the Vietnam Campaign Medal, the National Defense Service 
Medal, the Good Conduct Medal, and two awards regarding his 
proficiency with the M-14 and M-16 rifles.

His service medical records are negative as to any complaints 
or diagnosis of a psychiatric disorder during service.  On 
both his entrance examination in October 1966 and his 
separation examination in June 1969, the veteran denied 
experiencing frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  The 
examiners at both times evaluated the veteran's psychiatric 
condition as normal.

The veteran submitted a statement with his claim in August 
2001 regarding his alleged PTSD stressors.  He described 
three stressors during his service in Vietnam.  The first 
stressor took place during the Tet Offensive in January 1968 
when he disembarked from an aircraft at Long Binh and found 
himself in the midst of gunfire without any means to fight 
back.  The second alleged stressor took place in March 1968 
when he witnessed a squad of Korean soldiers slit the throat 
of a thirteen year old Viet Cong prisoner on a street in Qhi 
Nhon.  The third alleged stressor took place in August 1968 
when the veteran witnessed the death of three American 
soldiers by enemy gunfire and mortars while they were 
attempting to repair a damaged fuel pipeline. 

Medical records from the Martinez, California, Veteran's 
Affairs Medical Center (VAMC) indicate the veteran received a 
neuropsychology evaluation in July 2001 for peripheral 
neuropathy and memory concerns.  At the evaluation, the 
veteran reported service in the Army from 1967 to 1969 as a 
military police officer and involvement in combat in Vietnam.  
The examiner noted that the veteran described ongoing 
symptoms of PTSD since his combat exposure, including 
recurrent nightmares, psychological and physiological 
reactivity to loud noises, hypervigilance, and infrequent 
anxiety attacks.  The veteran also reported symptoms of 
depression unrelated to service.  The examiner concluded that 
psychological issues, such as PTSD and depression, were the 
most likely etiology for difficulties observed during the 
examination and recommended medication re-evaluation, 
individual therapy, and possible referral to a PTSD group.

Subsequent to the neuropsychology evaluation, and also in 
July 2001, the veteran underwent a VAMC mental health intake 
assessment.  The veteran reported service in Vietnam on a 
pipeline crew.  The examiner noted that the veteran described 
some symptoms of PTSD subsequent to Vietnam, including 
nightmares, increased irritability, exaggerated startle 
response to loud noise, and feeling less tolerant of people.  
The examiner labeled the veteran's affect as constricted, 
found no evidence of a thought disorder, and provided an Axis 
I diagnosis of major depressive disorder, single episode.

VAMC progress notes regarding mental health therapy in August 
2001 provide an assessment of major depressive disorder, 
relational conflict.

The veteran received an Agent Orange examination in August 
2001.  PTSD and depression are noted on a Computerized 
Problem List included on the examination report.  The veteran 
received another Agent Orange examination in January 2002.  
The examiner provided an assessment which included, without 
explanation, PTSD and depression.

The veteran received a VAMC examination for chronic pain in 
November 2002.  The examiner reported that the veteran had 
PTSD since 1968 with symptoms consisting of nightmares, 
increased irritability, exaggerated startle response, and 
feelings of less tolerance toward people.

In February 2003, the veteran sought treatment for anxiety 
from a VAMC emergency mental health unit in regard to his 
mother's death and an upcoming out-of-state move.  The 
examiner noted the veteran had a PTSD diagnosis.
 
The veteran received a VA PTSD examination in August 2003.  
The examiner reviewed the claims folder in conjunction with 
the examination.  The examiner conducted Trauma Query and 
Clinician Administered PTSD Scale interviews and gave the 
veteran the following psychometric tests: Combat Exposure 
Scale, Impact of Event Scale - Revised, Mississippi Scale for 
Combat-related PTSD, and the Personality Assessment 
Inventory.  The veteran reported that he was previously 
diagnosed with PTSD during his neuropsychology evaluation in 
July 2001.  When asked why that evaluation indicated he 
served as a military police officer in Vietnam who was in 
combat, the veteran explained that information was incorrect 
and he did not know how it got into the record.

During the PTSD examination, the veteran described his three 
stressors, and the examiner noted some factual 
inconsistencies in his accounts when compared with the 
original claim, involving dates and the nature of events 
allegedly witnessed by the veteran.  The examiner concluded 
that, based upon these inconsistencies, a judgment about 
whether any of the veteran's reported stressors was traumatic 
could not be made, and it was thus impossible to confer a 
PTSD diagnosis.  Further, the examiner noted that apart from 
an assessment of the veteran's stressors, the interview and 
psychological test data indicated the veteran "falls well 
short of the number and types of symptoms required for the 
PTSD diagnosis."

The veteran received a Decision Review Officer (DRO) hearing 
in January 2004, and provided further clarifying information 
regarding the occurrences of his three alleged PTSD 
stressors.



Analysis

I.	Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's June 2003 
decision that denied his request to reopen his claim of 
service connection for PTSD.  The last "final" denial of 
his claim that took place prior to that decision was the RO's 
April 2002 denial of the original service connection claim, 
for which the veteran did not file a notice of disagreement 
(NOD).  38 U.S.C.A. § 7105(c).  Accordingly, the Board must 
determine whether the veteran has submitted any new and 
material evidence since April 2002 that would allow the 
reopening of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

After a careful consideration of the record, the Board finds 
that new and material evidence has been submitted.  The 
evidence of record at the time of the RO's April 2002 denial 
consisted of the veteran's service medical records and a PTSD 
stressor form completed by the veteran.  The RO found that 
this evidence did not establish a diagnosis of PTSD.  In 
August 2002, the RO received treatment records from the 
Martinez, California, VAMC.  These records included the 
report of the July 2001 neuropsychology evaluation which 
found that the veteran exhibited ongoing symptoms of PTSD 
following combat exposure in Vietnam, and that psychological 
issues, such as PTSD, were the most likely etiology of the 
veteran's problems.  The VAMC records also included the 
reports of the two Agent Orange examinations in August 2001 
and January 2002 which both noted assessments of PTSD.

The Board finds these examination reports to be new, as they 
had not been previously submitted to the RO, and material, as 
they indicate a diagnosis of PTSD which is necessary to 
substantiate the veteran's claim.  The reports are neither 
cumulative nor redundant of the evidence of record in April 
2002, and they raise a reasonable possibility of 
substantiating service connection for PTSD.  Accordingly, 
having found the records to be both new and material, the 
Board reopens the veteran's claim, and it must be considered 
in light of all the evidence, both new and old.

II.  Entitlement to service connection for PTSD.

Now that the veteran's claim has been reopened, the Board 
will proceed to adjudicate the claim of service connection 
for PTSD on the merits.  The Board finds that such action 
will not result in prejudice to the veteran.  As discussed 
above, the veteran has received adequate notice of the 
evidentiary requirements for service connection.  He has 
consistently argued the merits of his case, submitting 
several pages of argument and evidence in response to VA 
notices, and, in the September 2005 SOC, the RO readjudicated 
his claim on the merits.  See Bernard, 4 Vet. App. at 393-94.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Specific evidentiary requirements must be met to establish 
service connection for PTSD.  There must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), which calls for conformity with the 
Diagnostic and Statistical Manual for Mental Disabilities, 
4th Edition (DSM-IV); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Regarding the third requirement, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

Conversely, if the evidence shows the veteran did not engage 
in combat with the enemy, his lay testimony, by itself, would 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiate the 
veteran's statements regarding the stressor's occurrence.  38 
C.F.R. § 3.304(f); see Pentecost v. Principi, 16 Vet. App. 
124, 127 (2002).

While the veteran in this case has described stressors from 
his time in Vietnam, the Board finds that the competent 
medical evidence of record does not establish a diagnosis of 
PTSD.  His service medical records are negative as to the 
diagnosis of any psychiatric disorder during active duty.  
Further, the record contains no evidence that PTSD manifested 
to a compensable degree within one year of separation such 
that the veteran would be entitled to service connection on a 
presumptive basis.

At the VA PTSD examination in August 2003, the examiner 
concluded that the veteran did not meet the requirements for 
a PTSD diagnosis.  Acknowledging that the veteran exhibited 
some symptoms of the disorder, the examiner, having reviewed 
the claims folder, conducted clinical interviews with the 
veteran, and provided a battery of psychometric tests, found 
that the veteran's inconsistent stressor accounts prevented a 
clinical judgment as to whether his alleged stressors were 
traumatic and that, apart from the inconsistent stressors, 
the interview and test data indicated the veteran did not 
otherwise meet the diagnostic criteria for PTSD.

The Board also notes that no diagnosis of PTSD was conferred 
at the veteran's VAMC mental health intake assessment in July 
2001.  While the intake report does not indicate what, if 
any, diagnostic testing was performed relevant to PTSD, thus 
reducing the opinion's probative weight when compared to the 
VA examination, the examiner did specifically note that the 
veteran exhibited some symptoms of PTSD, but ultimately 
provided a diagnosis of major depressive disorder.

The Board acknowledges the veteran's July 2001 
neuropsychology evaluation, which can be construed as 
implicitly providing a diagnosis of PTSD.  As is true with 
any piece of evidence, however, the credibility and weight to 
be attached to medical opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (affirming the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  

In comparing the different opinions, the Board affords 
greater weight to the opinion of the examiner at the VA PTSD 
examination.  As indicated in the PTSD examination report, 
the examiner reviewed the claims folder, conducted PTSD-
specific diagnostic testing, and provided an in-depth 
discussion of the rationale behind his conclusion.  In 
contrast, there is no indication that the claims folder was 
reviewed for the neuropsychology evaluation.  The evaluation 
itself did not focus exclusively upon PTSD, but was for the 
purpose of assessing peripheral neuropathy and memory 
concerns, and there is no indication of PTSD-specific 
testing.  Further, the examiner never explicitly diagnosed 
the veteran with the disorder.  Instead, he noted that the 
veteran described symptoms of PTSD and concluded that 
psychological issues were the most likely etiology of the 
veteran's difficulties.

Even if the Board were to concede that a PTSD diagnosis was 
conferred during the neuropsychology examination, there is no 
discussion of the veteran's alleged stressors other than a 
note that the veteran served as a military police officer who 
saw combat in Vietnam.  As both the service personnel records 
and the veteran's later accounts show that he did not serve 
in such a capacity, the PTSD diagnosis would have been based 
upon a false stressor.  The Board therefore finds the 
neuropsychology opinion offers little, if any, probative 
value.

Under a similar analysis, the Board affords little probative 
weight to the diagnoses of PTSD provided in the VAMC January 
2002 Agent Orange examination and November 2002 chronic pain 
examination.  Both examinations were conducted for purposes 
other than the evaluation of a psychiatric disorder.  Aside 
from a brief notation of some PTSD symptomatology, the 
examiners provided no indication of PTSD testing and provided 
no rationale for their diagnoses.

The Board has also considered the references to a history or 
past diagnosis of PTSD found in the August 2001 Agent Orange 
examination and some VAMC progress notes dated 2001 to 2003.  
Again, the Board finds they offer little support for the 
veteran's claim as they do not indicate whether the examiner 
is merely transcribing history reported by the veteran or 
relying on other medical records, and they do not identify 
with specificity the past diagnosis being referenced.
 
Without a competent medical diagnosis of PTSD, the 
requirements of 38 C.F.R. § 3.304(f) cannot be met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


